DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11-15 and 18-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 6,608,614) in view of Diefenbaugh et al. (US 2006/0146003) and Yoo (US 2007/0247871).

Regarding claim 11, Johnson discloses a lighting panel system, comprising: a lighting panel including a plurality of solid state lighting devices of differing color 
wherein the mode selection module is configured to periodically set the microcontroller to the closed loop control mode to correct for color characteristic drift that occurs while the microcontroller is operating in the open loop control mode, wherein periodically setting the microcontroller to the closed loop mode comprises repeatedly setting the microcontroller to the closed loop control mode at a given time interval (fig. 5, see col. 4, l. 51-col. 5, l. 43, chromaticity of backlight periodically readjusted, steps 86, 88, 90 and 92 repeated until it is determined there is no difference between ratios; see also col. 6, ll. 25-38; see discussion below relating to the ‘open loop control mode’ and 'closed loop control mode’ as taught by Diefenbaugh),
and wherein correction for the color characteristic drift is administered by cycling individual groups of the solid state lighting devices between on and off states via a driver and a backlight panel controller (figs. 1-3, see col. 2, l. 49-col. 3, l. 58; see also col. 5, l. 44-col. 6, l. 24, brightness adjustment via pulse width modulation disclosed).
Johnson fails to disclose an array of tiles over a face of the backlighting panel; a multi-mode color management system that is configured to control the lighting panel and that is further configured to selectively operate in a closed loop control mode or an open loop control mode, In re: John K. Roberts et al.Application No.: 14/464,760Filed: August 21, 2014Page 4 of 14wherein the multi-mode color management system comprises a mode selection module that is configured to estimate a color management change value, compare the color management change value to a threshold value, and to set a microcontroller to operate in the closed loop control mode for a color management change value that is greater than the threshold value and then to set the microcontroller 

Diefenbaugh teaches a multi-mode color management system that is configured to control the lighting panel and that is further configured to selectively operate in a closed loop control mode or an open loop control mode (fig. 2, see ¶ 25-35, responsive to a change in backlight setting, closed loop control steps 240-285, open loop control steps 230-290; see also figs. 8-9 and ¶ 76-77),
In re: John K. Roberts et al.Application No.: 14/464,760Filed: August 21, 2014Page 4 of 14wherein the multi-mode color management system comprises a mode selection module that is configured to estimate a color management change value, compare the color management change value to a threshold value, and to set a microcontroller to operate in the closed loop control mode for a color management change value that is greater than the threshold value and then to set the microcontroller in the open loop control mode after the color management change value that is larger than the threshold value is performed in the closed loop control mode (fig. 2, see ¶ 25-35, change in backlight setting compared to threshold at 220; if threshold is exceeded, target reached incrementally via steps 240-285 [closed loop control mode]; after target is reached, process enters open loop control mode at 290),
and setting the microcontroller to the closed loop control mode from the open loop control mode (fig. 2, see ¶ 25-35, process waits for image adjustment at step 290 [open loop control mode], i.e., the process remains idle in the open loop control mode while awaiting an image adjustment; thus the periodic closed loop adjustment as 
Johnson and Diefenbaugh are both directed to backlight adjustment.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Johnson with the open and closed loop control mode adjustment of Diefenbaugh since such a modification provides that a typical user is unlikely to notice a change in brightness from one step to the next (Diefenbaugh, ¶ 28) and provides phased-in adjustments to image data and backlight settings to improve image quality and/or power savings (Diefenbaugh, ¶ 28).

Yoo teaches an array of tiles over a face of the backlighting panel (abstract, figs. 3-7, see ¶ 25-36, blue, green, red, and white LEDs disposed in each of a plurality of blocks).
Johnson in view of Diefenbaugh and Yoo are both directed to backlight control for liquid crystal display devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Johnson in view of Diefenbaugh with the block structure of Yoo since such a modification provides LED groups can be separately driven according to blocks (Yoo, ¶ 34) and provides that light distribution in one of the blocks can be clearly distinguished from others (Yoo, ¶ 36).

Regarding claim 12, Johnson discloses wherein the multi-mode color management system comprises a color management unit that is configured to receive 

Regarding claim 13, Johnson discloses wherein the microcontroller is configured to receive color management information from a color management unit and a dynamic input signal value from a user input, wherein the dynamic input signal value corresponds to a color characteristic of the lighting panel (figs. 3-5, see col. 3, l. 34-col. 4, l. 50, controller 44 with processor 44b compares target chromaticity T to actual chromaticity A measured by spectroradiometer 50 and varies power to LEDs accordingly, user inputs target chromaticity T via input device 48, chromaticity data stored in memory 44a).

Regarding claim 14, Johnson discloses wherein the color characteristic of the lighting panel comprises a solid state lighting panel luminance output (col. 1, ll. 56-59, relative brightness varied, see figs. 3-5 and col. 3, l. 34-col. 4, l. 50, power to LEDs varied to thereby vary brightness; see also col. 5, ll. 8-43).

Regarding claim 15, Johnson discloses wherein the color characteristic of the lighting panel comprises a solid state lighting panel chromaticity value (col. 1, ll. 56-59, 

Regarding claim 18, Diefenbaugh further teaches wherein the color management change value comprises a difference between the dynamic input signal value and a current color management value (fig. 2, see ¶ 25-35, change in backlight setting between current state and target state disclosed, e.g., a change in backlight brightness).

Regarding claim 19, Diefenbaugh further teaches an increment module that is configured to estimate a plurality of increment values between the dynamic input signal value and a current color management value (abstract, figs. 1-2, see ¶ 22-28, incremental steps calculated from initial state to target state; see also ¶ 29-39, ¶ 76-77).

Regarding claim 20, Johnson discloses a backlit display device configured to utilize the lighting panel system of claim 11 (abstract, figs. 1-3, see col. 2, ll. 49-62).

Regarding claim 21, Johnson discloses a lighting panel system, comprising: a lighting panel including a plurality of solid state lighting devices of differing color arranged in an array (abstract, figs. 1-3, see col. 2, l. 49-col. 3, l. 24, base 14 with LED arrays 16 and 30; see also col. 5, l. 44-col. 6, l. 24);
a feedback signal (figs. 3-5, see col. 3, l. 34-col. 4, l. 50, controller 44 with processor 44b compares target chromaticity T to actual chromaticity A measured by 
wherein the controller is further configured to periodically enter the closed loop control mode to correct for deviations in color characteristics that occur while the microcontroller is operating in the open loop control mode, wherein periodically entering the closed loop mode comprises repeatedly entering the closed loop control mode at a given time interval (fig. 5, see col. 4, l. 51-col. 5, l. 43, chromaticity of backlight periodically readjusted, steps 86, 88, 90 and 92 repeated until it is determined there is no difference between ratios; see also col. 6, ll. 25-38; see discussion below relating to the ‘open loop control mode’ and 'closed loop control mode’ as taught by Diefenbaugh),
and wherein correction of the deviations is administered by cycling individual groups of the solid state lighting devices between on and off states via a driver and a backlight panel controller (figs. 1-3, see col. 2, l. 49-col. 3, l. 58; see also col. 5, l. 44-col. 6, l. 24, brightness adjustment via pulse width modulation disclosed).
Johnson fails to disclose an array of tiles over a face of the backlighting panel; a multi-mode color management system that is configured to control the lighting panel and that is further configured to selectively operate in a closed loop control mode that performs control operations of the solid state lighting panel based on a feedback signal or an open loop control mode that performs control operations of the solid state lighting panel in the absence of any feedback signal from any sensor, responsive to a dynamic input signal value, wherein the multi-mode color management system includes a controller that is configured to estimate a color management change value, compare the color management change value to a threshold value, and set a microcontroller to either 

Diefenbaugh teaches a multi-mode color management system that is configured to control the lighting panel and that is further configured to selectively operate in a closed loop control mode that performs control operations of the solid state lighting panel based on a feedback signal or an open loop control mode that performs control operations of the solid state lighting panel in the absence of any feedback signal from any sensor, responsive to a dynamic input signal value (fig. 2, see ¶ 25-35, responsive to a change in backlight setting, closed loop control steps 240-285, open loop control steps 230-290; see also figs. 8-9 and ¶ 76-77),
wherein the multi-mode color management system includes a controller that is configured to estimate a color management change value, compare the color management change value to a threshold value, and set a microcontroller to either the closed loop control mode or the open loop control mode dependent on the color management change value (fig. 2, see ¶ 25-35, change in backlight setting compared to threshold at 220; if threshold is not exceeded, process applies new target state at 230 [open loop control mode]; if threshold is exceeded, target reached incrementally via steps 240-285 [closed loop control mode]),
and entering the closed loop control mode from the open loop control mode (fig. 2, see ¶ 25-35, process waits for image adjustment at step 290 [open loop control mode], i.e., the process remains idle in the open loop control mode while awaiting an 
Johnson and Diefenbaugh are both directed to backlight adjustment.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Johnson with the open and closed loop control mode adjustment of Diefenbaugh since such a modification provides that a typical user is unlikely to notice a change in brightness from one step to the next (Diefenbaugh, ¶ 28) and provides phased-in adjustments to image data and backlight settings to improve image quality and/or power savings (Diefenbaugh, ¶ 28).

Yoo teaches an array of tiles over a face of the backlighting panel (abstract, figs. 3-7, see ¶ 25-36, blue, green, red, and white LEDs disposed in each of a plurality of blocks).
Johnson in view of Diefenbaugh and Yoo are both directed to backlight control for liquid crystal display devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Johnson in view of Diefenbaugh with the block structure of Yoo since such a modification provides LED groups can be separately driven according to blocks (Yoo, ¶ 34) and provides that light distribution in one of the blocks can be clearly distinguished from others (Yoo, ¶ 36).



Regarding claim 23, Johnson discloses a lighting panel system, comprising: a lighting panel including a plurality of solid state lighting devices arranged in an array (abstract, figs. 1-3, see col. 2, l. 49-col. 3, l. 24, base 14 with LED arrays 16 and 30; see also col. 5, l. 44-col. 6, l. 24);
wherein, while operating in the closed loop control mode, the multi-mode color management system is configured to receive, from a sensor, a sensor signal that corresponds to a current color characteristic, to compare the sensor signal to a color management reference value and to apply a change in the color characteristic based on a difference between the sensor signal and the color management reference signal (figs. 3-5, see col. 3, l. 34-col. 4, l. 50, controller 44 with processor 44b compares target chromaticity T to actual chromaticity A measured by spectroradiometer 50 and varies power to LEDs accordingly; see also col. 4, l. 51-col. 5, l. 43, feedback from photodiodes 76, 78 utilized in closed loop steps 86, 88, 90, 92),
wherein the mode selection module is configured to change from the open loop mode to the closed mode after a given time interval has elapsed (fig. 5, see col. 4, l. 51-
and wherein the change in color characteristic is applied by cycling individual groups of the solid state lighting devices between on and off states via a driver and a backlight panel controller (figs. 1-3, see col. 2, l. 49-col. 3, l. 58; see also col. 5, l. 44-col. 6, l. 24, brightness adjustment via pulse width modulation disclosed).
Johnson fails to disclose an array of tiles over a face of the backlighting panel; a multi-mode color management system that is configured to control the lighting panel, wherein the multi-mode color management system is configured to control the solid state lighting panel by operating in either a closed loop control mode or an open loop control, wherein while operating in the open loop control mode, the multi-mode color management system is configured to apply a change in the color characteristic that is based on a change from a current color management reference signal and a previous color management reference signal and in the absence of any sensor signal, wherein the multi-mode color management system comprises a mode selection module that is configured to estimate a color management change value, compare the color management change value to a threshold value, and set a microcontroller to either the closed loop control mode or the open loop control mode dependent on the color management change value.


wherein while operating in the open loop control mode, the multi-mode color management system is configured to apply a change in the color characteristic that is based on a change from a current color management reference signal and a previous color management reference signal and in the absence of any sensor signal (fig. 2, see ¶ 25-35, change in backlight setting compared to threshold at 220; if threshold is not exceeded, process applies new target state at 230 [open loop control mode]),
wherein the multi-mode color management system comprises a mode selection module that is configured to estimate a color management change value, compare the color management change value to a threshold value, and set a microcontroller to either the closed loop control mode or the open loop control mode dependent on the color management change value (fig. 2, see ¶ 25-35, change in backlight setting compared to threshold at 220; if threshold is not exceeded, process applies new target state at 230 [open loop control mode]; if threshold is exceeded, target reached incrementally via steps 240-285 [closed loop control mode]).
Johnson and Diefenbaugh are both directed to backlight adjustment.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Johnson with the open and closed loop control 

Yoo teaches an array of tiles over a face of the backlighting panel (abstract, figs. 3-7, see ¶ 25-36, blue, green, red, and white LEDs disposed in each of a plurality of blocks).
Johnson in view of Diefenbaugh and Yoo are both directed to backlight control for liquid crystal display devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Johnson in view of Diefenbaugh with the block structure of Yoo since such a modification provides LED groups can be separately driven according to blocks (Yoo, ¶ 34) and provides that light distribution in one of the blocks can be clearly distinguished from others (Yoo, ¶ 36).

Regarding claim 24, this claim is rejected under the same rationale as claim 12.

Regarding claim 25, this claim is rejected under the same rationale as claim 13.

Regarding claim 26, this claim is rejected under the same rationale as claim 14.

Regarding claim 27, this claim is rejected under the same rationale as claim 15.

Regarding claim 28, this claim is rejected under the same rationale as claim 18.

Regarding claim 29, Diefenbaugh further teaches wherein the mode selection module is further configured to set the microcontroller to the closed loop control mode if the color management change value is greater than the threshold value (fig. 2, see ¶ 25-35, change in backlight setting compared to threshold at 220; if threshold is exceeded, target reached incrementally via steps 240-285 [closed loop control mode]).

Regarding claim 30, this claim is rejected under the same rationale as claim 19.

Regarding claim 31, this claim is rejected under the same rationale as claim 20.

Response to Arguments
Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive.  Regarding claim 11, Applicant argues the present Action “fails to provide any guidance or technical argument showing how the two arrays of Johnson can be transformed into a system having independently operated tiles over the face of the backlighting panel and/or if the system requirements of Johnson are even consistent with a tiled configuration” and further that “modification of Johnson to a tiled system impermissibly changes the principles by which Johnson was designed to operate” (Remarks, pp. 7-8).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Second, Examiner has provided an explicit rationale for combining the references as discussed in the rejection of the claims above (see rejection of claim 11), namely that Johnson in view of Diefenbaugh and Yoo are both directed to backlight control for liquid crystal display devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Johnson in view of Diefenbaugh with the block structure of Yoo since such a modification provides LED groups can be separately driven according to blocks (Yoo, ¶ 34) and provides that light distribution in one of the blocks can be clearly distinguished from others (Yoo, ¶ 36).
	Third, as cited in the above rejection, col. 5, l. 44-col. 6, l. 24 of Johnson explicitly discloses that “it is possible to construct the backlight assembly such that the LEDs from the first and second LED arrays are physically adjacent each other”.  The combination is proper and the rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626